Citation Nr: 1328128	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  09-25 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include lordosis and any disability manifested by a lobulated contour of the prevertebral soft tissues.

2.  Entitlement to service connection for a thoracic spine disorder, to include congenital dextroscoliosis.

3.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to November 2006. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (the RO). 

Although the RO certified the issue regarding the back as just one issue, in light of a diagnosis of congenital dextroscoliosis in the thoracic spine, the back issue should be divided into two issues - one regarding the thoracic spine and the other regarding the lumbar spine.  Therefore, the issues are as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records show that he complained of neck and back pain and that cervicalgia, thoracic segment dysfunction, and lumbago were diagnosed.  The December 2007 VA examiner diagnosed congenital dextroscoliosis of the thoracic spine.  The examiner did not specific whether the dextroscoliosis was a congenital defect or a congenital disease.  The examiner also did not address whether the cervical lordosis found on X-rays was related to active service, nor did he state whether the lobulated contour of the prevertebral soft tissues found on cervical spine X-rays was a disorder.  Although a lumbar spine disorder was not diagnosed at the December 2007 VA examination, the VA examination was nearly six years ago.  Therefore, another VA examination is necessary.

The Veteran has received treatment at the Eglin VA community-based outpatient clinic, and records thru March 2009 have been submitted.  The AMC should obtain any additional records from that facility since April 2009 as well as asking the appellant to identify any current treatment for the disorders on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for cervical, thoracic, and lumbar spine disorders and obtain any identified records.  Obtain all records from the Eglin VA community-based outpatient clinic since April 2009.

2.  Schedule the Veteran for a VA examination to determine the nature and extent of any cervical, thoracic, and lumbar disorders.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to cervical, thoracic, and lumbar disorders.  

Cervical spine:  

(a)  Whether it is at least as likely as not (50 percent or greater) that the Veteran has a cervical spine disorder manifested by the lobulated contour of the prevertebral soft tissues found on the December 2007 VA cervical spine X-rays, and if so, whether it is at least as likely as not (50 percent or greater) that the disorder is related to his military service, to include neck treatment in service.

(b)  Whether it is at least as likely as not (50 percent or greater) that the Veteran's cervical spine lordosis and any other cervical spine disorder are related to his military service, to include neck treatment in service. 

Thoracic spine disorder:  

(a)  Whether it is more likely than not (greater than 50 percent) that the Veteran's congenital dextroscoliosis of the thoracic spine is a congenital defect.

(b)  If it is more likely than not (greater than 50 percent) that the Veteran's congenital dextroscoliosis of the thoracic spine is a congenital defect, whether it is at least as likely as not (50 percent or greater) that the Veteran's congenital dextroscoliosis of the thoracic spine was subject to a superimposed disease or injury during service. 

(c) If it is as likely than not (50 percent or greater) that the Veteran's congenital dextroscoliosis of the thoracic spine is not a congenital defect, whether it is at least as likely as not (50 percent or greater) that the Veteran's congenital dextroscoliosis of the thoracic spine is related to his military service, to include upper back and thoracic spine treatment in service.

(d)  For any other thoracic spine disorder found, whether it is at least as likely as not (50 percent or greater) that the thoracic spine disorder is related to the Veteran's military service, to include upper back and thoracic spine treatment in service.


Lumbar spine disorder:  

(a)  For any lumbar spine disorder found, whether it is at least as likely as not (50 percent or greater) that the Veteran's lumbar spine disorder is related to his military service, to include the low back treatment in service. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, the AMC must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).






_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


